Exhibit 10.1

 

AMENDMENT NO. 1 TO

MASTER REPURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”) is made and entered into as of
February 23, 2009 by and between the Warehouse Lending Division of Countrywide
Bank, FSB (“Buyer”) and Home Loan Center, Inc. (“Seller”).  This Amendment
amends and clarifies that certain Master Repurchase Agreement between Buyer and
Seller dated January 25, 2008 (as may be amended from time to time, the
“Repurchase Agreement”).  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Repurchase
Agreement.

 

R E C I T A L S

 

Pursuant to the Repurchase Agreement, Buyer and Seller have agreed to engage in
Transactions whereby Seller may, from time to time, sell to Buyer certain
residential Mortgage Loans (including the servicing rights related thereto)
and/or other mortgage related assets and interests, against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to sell to Seller such
Purchased Assets at a date certain or on demand, against the transfer of funds
by Seller.  Buyer and Seller hereby agree that the Repurchase Agreement shall be
amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:

 

1.                                       Section 10.9 - Payment of Dividends and
Retirement of Stock.  Buyer and Seller agree that Section 10.9 shall be deleted
in its entirety and replaced with the following:

 

“10.9                     Payment of Dividends and Retirement of Stock.  Seller
shall not, without the prior written consent of Buyer, (a) declare or pay any
dividends upon its shares of stock now or hereafter outstanding, except
dividends payable in the capital stock of Seller, or make any distribution of
assets to its shareholders, whether in cash, property or securities, or
(b) acquire, purchase, redeem or retire shares of its capital stock now or
hereafter outstanding for value; with the exception that Seller may make
distributions to Seller’s parent company Lending Tree, LLC so long as such
distributions are in the normal course of Seller’s mortgage banking business
operations.”

 

2.                                       No Other Amendments.  Other than as
expressly clarified, modified and amended herein, the Repurchase Agreement shall
remain in full force and effect and nothing herein shall affect the rights,
remedies and obligations of the parties as provided under the Repurchase
Agreement.

 

3.                                       Capitalized Terms.  Any capitalized
term used herein and not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.

 

4.                                       Facsimiles.  Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the date first
written above.

 

COUNTRYWIDE BANK, FSB

HOME LOAN CENTER, INC.

 

 

 

 

By:

/s/ BLAIR F. KENNY

 

By:

/s/ Rian Furey

Name:

BLAIR F. KENNY

Name:

Rian Furey

Title:

EVP, CHIEF OPERATIONS OFFICER
COUNTRYWIDE BANK, FSB

Title:

Senior Vice President

 

--------------------------------------------------------------------------------